
	
		I
		111th CONGRESS
		1st Session
		H. R. 2183
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Barton of Texas
			 (for himself and Mr. Stearns)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve public participation and overall
		  decisionmaking at the Federal Communications Commission, and for other
		  purposes.
	
	
		1.FCC Reform
			(a)In
			 GeneralThe Communications
			 Act of 1934 (47 U.S.C. 151 et seq.) is amended by inserting after section 5 the
			 following new section:
				
					5A.Public
				participation and Commission decisionmaking
						(a)Reform
				MeasuresThe Commission shall promulgate regulations in
				accordance with the following:
							(1)Except as provided in the third sentence of
				section 553(b) of title 5, United States Code, before adopting, modifying, or
				deleting a final regulation, the Commission—
								(A)shall publish the
				specific language of the proposed regulation, modification, or deletion;
								(B)shall provide at
				least 30 days for the submission of comments and an additional 30 days for the
				submission of reply comments on such proposed regulation, modification, or
				deletion; and
								(C)shall provide at
				least 30 days following the deadline for the submission of reply comments for
				agency consideration on the record on such proposed regulation, modification,
				or deletion.
								(2)The Commission shall ensure that members
				of the Commission have adequate time, prior to being required to decide an
				issue (including at a meeting held pursuant to section 5(d)), to review the
				proposed Commission decision document, including any specific language that is
				proposed to be adopted as, modified in, or deleted from a regulation.
							(3)The Commission shall establish deadlines
				for any Commission order, decision, report, or action for each of the various
				categories of petitions, applications, complaints, and other filings seeking
				Commission action.
							(4)The Commission shall publish any order,
				decision, report, or action of the Commission within 30 days after the date of
				the adoption of such order, decision, report, or action.
							(5)The Commission
				shall notify by letter the chairpersons and ranking members of the Committee on
				Energy and Commerce of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate—
								(A)indicating that an
				order, decision, report, or action of the Commission was not published within
				30 days after the date of the adoption of such order, decision, report, or
				action;
								(B)identifying such
				order, decision, report, or action; and
								(C)describing the
				reason for the delay.
								The
				Commission shall update by letter such chairpersons and ranking members every
				14 days until the publication of such order, decision, report, or
				action.(6)For any year in
				which the Commission was required to provide a notice pursuant to paragraph
				(5), the Commission shall publish an annual report containing detailed
				statistics concerning the delay between the adoption and the publication of any
				such order, decision, report, or action.
							(7)The Commission shall publish on a weekly
				basis a summary list of documents containing proposed decisions pending review
				by the Commission. For all such decisions on such list for more than 60 days,
				the Commission shall also name any Commissioners who have not cast a vote on
				such decision.
							(b)Statistical
				reports schedule
							(1)In
				generalThe Commission shall catalog, identify, and publish the
				anticipated release schedule for all statistical reports regularly or
				intermittently published by the Commission and shall thereafter publish such
				schedule at least annually.
							(2)Notification of
				delayThe Commission shall
				notify by letter the chairpersons and ranking members of the Committee on
				Energy and Commerce of the House of Representatives and the Committee on
				Commerce, Science, and Transportation of the Senate—
								(A)indicating that a
				statistical report was not published within 60 days after the date specified in
				the anticipated release schedule published under paragraph (1);
								(B)identifying such
				report; and
								(C)describing the
				reason for such delay.
								The
				Commission shall update by letter such chairpersons and ranking members every
				30 days until the publication of such report.(c)DefinitionFor the purposes of this section, the term
				regulation has the meaning given the term rule in
				section 551(4) of title 5, United States Code.
						.
			(b)Effective
			 dates
				(1)Reform
			 MeasuresThe Federal Communications Commission shall carry out
			 section 5A(a) of the Communications Act of 1934 (as added by subsection (a))
			 within 6 months after the date of enactment of this Act.
				(2)Statistical
			 Reports ScheduleThe Federal
			 Communications Commission shall carry out section 5A(b) of the Communications
			 Act of 1934 (as added by subsection (a)) within 3 months after the date of
			 enactment of this Act.
				(3)ExceptionNotwithstanding
			 paragraph (1), in promulgating rules to carry out section 5A(a) of the
			 Communications Act of 1934 (as added by subsection (a)), the Federal
			 Communications Commission shall comply with the requirements of paragraphs (1),
			 (2), and (4) of section 5A(a) of the Communications Act of 1934 (as added by
			 subsection (a)).
				2.Effect on other
			 lawsNothing in this Act,
			 including the amendments made by this Act, shall absolve the Federal
			 Communications Commission from any obligations under title 5, United States
			 Code.
		
